Citation Nr: 1501178	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss prior to June 20, 2012.

2.  Entitlement to a compensable rating for bilateral hearing loss for the period beginning June 20, 2012.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and a January 2013 rating decision from the RO in Manchester, New Hampshire.  Jurisdiction over the claims file is currently held by the Manchester RO. 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Manchester RO.  The Veteran also testified before hearing officers at the RO in August 2009 and March 2010.  Transcripts of the hearings are of record.  

The Board remanded the case for further action by the originating agency in October 2012.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  During the period prior to June 20, 2012, the Veteran's left ear manifested Level I hearing loss.

2.  During the period beginning June 20, 2012, the Veteran's right ear manifested Level II hearing loss in the right ear and Level V in the left ear.

3.  The Veteran does not have PTSD or any other acquired psychiatric disorder.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss prior to June 20, 2012 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a 10 percent rating, but not higher, for bilateral hearing loss for the period beginning June 20, 2012 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100.

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Service connection for left ear hearing loss was granted in a January 1985 rating decision with an initial noncompensable evaluation assigned effective July 1, 1984.  The Veteran filed a claim for an increased rating for the left ear hearing loss and was denied in the May 2008 rating decision on appeal.  Service connection for right ear hearing loss was granted in the January 2013 rating decision on appeal and the Veteran's hearing loss disability was recharacterized as bilateral hearing loss.  A noncompensable evaluation was assigned for hearing loss of both ears effective June 20, 2012.  The Veteran contends that a compensable rating is warranted for his hearing loss as he has difficulty hearing his wife and his hearing loss has worsened over the years.    

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are also appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss is rated as noncompensably disabling under Diagnostic Code 6100.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  


Left Ear Prior to June 20, 2012

As noted above, the Veteran was initially service-connected for hearing loss of the left ear only until June 20, 2012.  Prior to this date, his most severe left ear hearing loss was demonstrated at the August 2009 VA examination.  The authorized audiological evaluation indicated pure tone thresholds in the left ear, in decibels, were as follows:




HZ



500
1000
2000
3000
4000
LEFT
20
35
40
60
65

The average loss in the left ear was 50 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The Veteran was diagnosed with left ear mixed hearing loss.  

A puretone threshold average of 50 and a speech recognition score of 94 percent translates to Level I hearing impairment under Table VI.  Level I hearing impairment in one ear with normal hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran is only service-connected for hearing loss of the left ear prior to June 20, 2012.  38 C.F.R. § 4.85(f) provides that if impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a hearing impairment designation of I, subject to 38 C.F.R. § 3.383.  Effective from December 6, 2002, 38 C.F.R. § 3.383 was amended to provide that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended at 38 C.F.R. § 3.383(a)].  

As noted above, the hearing impairment in the Veteran's left ear is not to a compensable degree.  Therefore, the hearing impairment in the non service-connected right ear is not for consideration in evaluating the service-connected disability.  The Board is sympathetic to the Veteran's complaints of hearing loss, but his service-connected left ear hearing impairment has been properly evaluated as noncompensably disabling prior to June 20, 2012.  Accordingly, an increased schedular rating is not warranted.  


Bilateral Hearing Loss from June 20, 2012

The January 2013 rating decision awarded service connection for the Veteran's right ear hearing loss and the disability was recharacterized as bilateral hearing loss.  A noncompensable rating decision was assigned and the Veteran disagreed with the rating for his bilateral hearing loss from June 20, 2012.  

The Veteran's most severe hearing loss was demonstrated at the December 2012 VA audiological examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
75
LEFT
35
50
45
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 74 percent in the left ear.  The Veteran was diagnosed with right ear sensorineural hearing loss and mixed and sensorineural hearing loss in the left ear. 

The Veteran's right ear demonstrated a pure tone threshold average of 42 Hz with a word recognition score of 88 percent at the December 2012 VA examination.  This level of hearing impairment translates to Level II under Table VI.  Regarding the left ear, a pure tone threshold average of 54 Hz was shown in December 2012 with a word recognition score of 74 percent.  This level of impairment translates to Level V under Table VI.  Level II hearing in the right ear and Level V hearing in the left ear warrants a 10 percent evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, an increased 10 percent evaluation is warranted for the Veteran's bilateral hearing loss for the period beginning June 20, 2012. 


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hearing loss is manifested by symptoms such as decreased bilateral hearing acuity and difficulty understanding conversations in all hearing environments.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  As the Veteran's hearing loss is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The rating criteria are adequate to evaluate the disability on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hearing loss.  He was a security officer  and worked until 2005 when he retired.  The Veteran has reported that he has difficulty hearing, but is able to hear others with standing close and with visual cues.  The December 2012 VA examiner opined that the Veteran's hearing loss would have an effect on employment, but would not preclude it.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected condition.


Service Connection PTSD

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, as it was incurred due combat stressors during active duty service in the Republic of Vietnam.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2014).

The Veteran's combat service in Vietnam and reported stressors have been verified by VA and the Board must determine whether the evidence establishes the presence of an acquired psychiatric disorder.  The record contains some evidence indicating that the Veteran may have PTSD.  In support of his claim, he submitted a September 2010 letter from a therapist at the Manchester Vet Center diagnosing PTSD and linking it to combat experiences in Vietnam.  Weighing against the claim is the opinion of a May 2011 VA examiner, who determined that the Veteran did not meet the criteria for a diagnosis of PTSD or any other psychiatric disorder.

The Board finds that May 2011 VA medical opinion outweighs the conclusions of the September 2010 Vet Center therapist.  The May 2011 VA medical opinion is supported by a well-reasoned and fully explained rationale with discussion of the elements of PTSD that are missing in the Veteran's case.  The May 2011 VA examination report also includes a detailed discussion of the Veteran's history, symptom presentation, mental status, and review of his medical records and claims file.  In contrast, the September 2011 letter from the Vet Center therapist includes only a brief recitation of the Veteran's social and occupational history and does not incorporate any discussion of the criteria used to diagnose PTSD.  The Vet Center diagnosis appears to be based solely on the Veteran's self-reports of symptoms and does not acknowledge review of any medical records.  Furthermore, the Board notes that the September 2010 diagnosis of PTSD was rendered by a counseling therapist, while the May 2011 examination was conducted by a VA psychologist.  The Board therefore finds that the findings of the May 2011 VA examiner outweigh the diagnosis of PTSD rendered by the September 2010 Vet Center therapist.  

The Veteran's treatment records also do not support the finding of an acquired psychiatric disorder.  Private and VA treatment records dating from September 1996 note occasional reports of stress and depression, but these symptoms were reported in the context of the Veteran's divorce and other family problems.  In October 1998, the Veteran stated that he experienced moderate stress from caring for his elderly mother and in February 2005 he complained of stress due to his son's stroke.  He did not report any symptoms related to service experiences until February 2010, when he requested an examination for PTSD from his VA primary care physician in connection with his claim for compensation.  The private and treatment records do not document any diagnoses or findings of a psychiatric disorder and the Veteran has never received psychiatric treatment other than the two months he spent with a therapist at the Vet Center in 2010. 

The Board has considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD or any acquired psychiatric disorder.  He is competent to identify and explain the psychiatric symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  Additionally, the Veteran's self-reports of symptoms are limited to complaints of feeling jumpy, watchful, and similar indications of hypervigilance.  He has not reported any other indications of PTSD, and the Board finds that he is simply not competent to diagnose himself with an acquired psychiatric disorder.  

In conclusion, the Board finds that the evidence against the claim, including the opinion of the May 2011 VA examiner, outweighs the evidence in support of it.  The Board has considered the Veteran's lay statements, but finds he is not competent to diagnosis PTSD or any other acquired psychiatric disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

VA's has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided several VA examinations throughout the claims period to determine the severity of his service-connected hearing loss and a VA psychiatric examination was conducted in May 2011 in response to the claim for service connection.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a compensable rating for left ear hearing loss prior to June 20, 2012 is denied.

Entitlement to a 10 percent rating, but not higher, for bilateral hearing loss for the period beginning June 20, 2012 is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


